          Case 18-03154 Document 41 Filed in TXSB on 10/17/18 Page 1 of 5



                       IN THE UNITED STATES BANKRUPTCY COURT
                         FOR THE SOUTHERN DISTRICT OF TEXAS
                                  HOUSTON DIVISION                                                          ENTERED
                                                                                                            10/18/2018
IN RE:                           §
                                 §                               CASE NO: 13-30519
STEPHANIE MARIE HENRY; fka       §                               CHAPTER 13
HENSCHEL                         §
                                 §
      Debtor(s).                 §                               DAVID R. JONES
                                 §
                                 §
STEPHANIE MARIE HENRY            §
                                 §
      Plaintiff(s),              §
                                 §
vs.                              §                               ADVERSARY NO. 18-3154
                                 §
EDUCATIONAL FINANCIAL SERVICE, A §
DIVISION OF WELLS FARGO BANK,    §
N.A.                             §
                                 §
      Defendant(s).              §


             ORDER DENYING MOTION TO COMPEL ARBITRATION
      AND DISMISS COMPLAINT AND CERTIFICATION FOR DIRECT APPEAL
                             (Docket No. 10)

        Before the Court is the motion of Educational Financial Services, a division of Wells
Fargo Bank, N.A., (“EFS”) to issue a stay of this litigation and compel arbitration. For the
reasons set forth below, the Court denies the motion. In recognition of the importance of the
issues present in this litigation and the Court’s prior ruling in Crocker v. Navient Solutions, LLC,
Adv. No. 16-31751, the Court (i) authorizes an interlocutory appeal of this Order under 28 U.S.C.
§ 158(a)(3); and (ii) certifies this Order for direct appeal to the Fifth Circuit Court of Appeals
pursuant to 28 U.S.C. § 158(d)(2)(A).

                                                Background

        The relevant facts are not disputed. In November, 2002, Ms. Henry obtained a loan
from EFS’s predecessor-in-interest, Wachovia Bank. (Defendant’s Exhibit 1). The governing
loan agreement between the parties contains an arbitration provision which states that “any
controversy or claim arising out of or related to this Note, or an alleged breach of this Note, shall


1
   The Court previously certified a direct appeal in the Crocker adversary proceeding. The Fifth Circuit accepted
the direct appeal and it is currently pending under Appeal No. 18-20254.
1/5
        Case 18-03154 Document 41 Filed in TXSB on 10/17/18 Page 2 of 5



be settled by arbitration in accordance with the Commercial Arbitration Rules of the American
Arbitration Association.” (Defendant’s Exhibit 1, Page 3).

       Ms. Henry filed a chapter 13 bankruptcy case on February 1, 2013. Ms. Henry listed
Wells Fargo, the parent company of EFS, as a creditor in her Schedule F (Case No. 13-30519,
Docket No. 11). Wells Fargo filed a proof of claim on February 14, 2013 (Case No. 13-30519,
Claims Register No. 2).

       The Court confirmed Ms. Henry’s chapter 13 plan on April 25, 2013 (Case No. 13-
30519, Docket No. 36). Ms. Henry subsequently completed all payments required under the
confirmed plan and received her discharge on May 17, 2018 (Case No. 13-30519, Docket No.
168). Shortly after the issuance of Ms. Henry’s discharge, EFS initiated attempts to collect its
outstanding balance on the basis that its debt was excepted from Ms. Henry’s discharge.

        On June 12, 2018, Ms. Henry filed this adversary proceeding on behalf of herself and a
putative class of similarly-situated plaintiffs seeking declaratory and injunctive relief related to
the enforcement of the Court’s discharge order and the statutory injunction provided by 11
U.S.C. § 524(a) and money damages. On August 10, 2018, EFS filed the instant motion seeking
to stay this adversary proceeding and to compel arbitration. As alternative relief, EFS requested
the dismissal of the adversary proceeding under Federal Rule of Civil Procedure 12.

       On August 15, 2018, the Court scheduled a hearing for September 6, 2018 to consider
EFS’s motion. During the September 6 hearing, EFS announced that it did not intend to proceed
with the motion to dismiss and the Court abated the Rule 12 portion of the motion by agreement
pending a further request from the parties. For purposes of clarity, the Court makes no ruling on
the motion to dismiss pursuant to Federal Rule of Civil Procedure 12.

                                   Jurisdiction and Authority

        The Court has jurisdiction over this adversary proceeding pursuant to 28 U.S.C. §
1334(a). Further, the Court has jurisdiction to interpret and enforce its own orders. Travelers
Indem. Co. v. Bailey, 557 U.S. 137, 151 (2009). This adversary proceeding is a core proceeding
arising under Title 11 pursuant to 28 U.S.C. §§ 157(b)(2)(A), (C), (I) and (O). The Court has
constitutional authority to enter a final judgment in this adversary proceeding under the Supreme
Court’s holding in Stern v. Marshall, 564 U.S. 462 (2011).

                                             Analysis

       At the core of the parties’ dispute are the questions of whether (i) the claims asserted in
this adversary proceeding are subject to the arbitration provision in the underlying loan
agreement between the parties; and (ii) the Court must compel arbitration of those claims.

       The Federal Arbitration Act provides that “the court in which such suit is pending, upon
being satisfied that the issue involved in such suit or proceeding is referable to arbitration under
such an agreement, shall on application of one of the parties stay the trial of the action until such


2/5
        Case 18-03154 Document 41 Filed in TXSB on 10/17/18 Page 3 of 5



arbitration has been had in accordance with the terms of the agreement ...” 9 U.S.C. § 3. The
Supreme Court has held that

        [t]he Arbitration Act, standing alone, therefore mandates enforcement of
       agreements to arbitrate statutory claims. Like any statutory directive, the
       Arbitration Act’s mandate may be overridden by a contrary congressional
       command. The burden is on the party opposing arbitration, however, to show that
       Congress intended to preclude a waiver of judicial remedies for the statutory
       rights at issue. If Congress did intend to limit or prohibit waiver of a judicial
       forum for a particular claim, such an intent “will be deducible from [the statute’s]
       text or legislative history” or from an inherent conflict between arbitration and the
       statute’s underlying purposes.

Shearson/American Express, Inc. v. McMahon, 482 U.S. 220, 226-27 (1987) (citing
Mitsubishi Motors Corp. v. Soler Chrysler-Plymouth, Inc., 473 U.S. 614, 628 (1985)
(internal citations omitted)).

        In bankruptcy proceedings, whether a claim is referable to arbitration depends upon “the
underlying nature of the proceeding,” meaning “whether the proceeding derives exclusively from
the provisions of the Bankruptcy Code, and, if so, whether arbitration of the proceeding would
conflict with the purposes of the Code.” In re National Gypsum Co., 118 F.3d. 1056, 1067 (5th
Cir. 1997). In interpreting National Gypsum, the Fifth Circuit stated that

       “‘[a]t least where the cause of action at issue is not derivative from the debtor’s
       pre-petition legal or equitable rights but rather is derived entirely from federal
       rights conferred by the Bankruptcy Code,’ a bankruptcy court retains ‘significant
       discretion’ to refuse to stay the adversary proceeding and compel arbitration.
       Such discretion permits the bankruptcy court to assess whether arbitration would
       be consistent with the purpose of the Code, ‘including the goal of centralized
       resolution of purely bankruptcy issues, the need to protect creditors and
       reorganizing debtors from piecemeal litigation, and the undisputed power of a
       bankruptcy court to enforce its own orders.’”

In re Gandy, 299 F.3d. 489, 495 (5th Cir. 2002) (citing In re National Gypsum Co., 118 F.3d.
1056, 1069 (5th Cir. 1997) (internal citations omitted)).

        In the instant case, Ms. Henry seeks (i) a declaratory judgment that her obligation to EFS
has been discharged; (ii) an injunction from further collection attempts; (iii) a finding of
contempt of this Court’s prior discharge order; and (iv) the award of monetary compensation.
EFS asserts that these claims, if they exist, arise under the loan agreement between the parties
and must therefore be referred to arbitration. EFS categorizes Ms. Henry’s claims as purely
statutory claims. The Court disagrees with EFS’s characterization. At issue in this case is EFS’s
compliance with the Court’s discharge order and the statutory injunction provided by 11 U.S.C.
§ 524. EFS’s obligation to comply with the Court’s discharge order and the statutory injunction
provided under 11 U.S.C. § 524 is not, and cannot be, part of a contractual negotiation between
private parties.

3/5
            Case 18-03154 Document 41 Filed in TXSB on 10/17/18 Page 4 of 5




        EFS further asserts that the Supreme Court’s recent decision in Epic Sys. Corp. v. Lewis2
effectively overrules the Fifth Circuit’s holding in National Gypsum. The Court is unpersuaded
by EFS’s argument. As set forth above, Ms. Henry’s claims do not arise out of an arbitrable
contract between the parties. Rather, the issue is one of compliance with a court order.
Moreover, there are not two federal statutes in conflict that require reconciliation. Finally, the
Supreme Court gave no indication in Epic that it intended its decision to reach Title 11. The
Court finds Epic to be inapplicable to the instant case.

         EFS asserts that Ms. Henry agreed to arbitrate the claims asserted in this adversary
proceeding using a convoluted “but for” analysis. EFS posits that if the underlying loan
agreement did not exist, the claims in this adversary proceeding could not exist. EFS goes on to
conclude that such a result must mean the claims in this adversary proceeding are covered by the
arbitration provision. Again, EFS misconstrues the nature of the claims presented in this
adversary proceeding. The enforcement of Ms. Henry’s discharge is not in any way derivative of
her pre-petition contractual relationship with EFS. Rather, the claims asserted by Ms. Henry
relate to EFS’s post-discharge conduct.

        In an effort to bolster its position, EFS posits that arbitration of an alleged discharge
violation would not be inconsistent with the Bankruptcy Code. The Court disagrees. For this
Court to delegate the enforcement of its order to a non-judicial entity runs counter not only to the
Bankruptcy Code but to the very oath administered to every federal judge prior to taking office.
28 U.S.C. § 453. To issue an order in furtherance of the administration of justice is to undertake
an obligation to enforce that order. Moreover, no genuine dispute exists that federal
jurisprudence vests the power to enforce an injunction in the issuing court through contempt
proceedings. See McCall-Bey v. Franzen, 777 F.2d. 1178, 1183 (7th Cir. 1985); Waffenschmidt v.
MacKay, 763 F.2d 711, 716 (5th Cir. 1985); Suntex Dairy v. Bergland, 591 F.2d. 1063, 1068 (5th
Cir. 1979). EFS’s arguments have no merit.

         For the reasons set forth above, the Court DENIES the motion to issue a stay of this
litigation and compel arbitration.

                                Certification for Direct Appeal

        During the September 6 hearing, the Court sua sponte raised the issue of whether the
Court’s ruling was appropriate for a direct appeal pursuant to 28 U.S.C. § 158. The Court
scheduled a hearing for September 27, 2018 to consider arguments. The hearing was
subsequently cancelled as EFS indicated a preference to directly appeal this Order to the Fifth
Circuit Court of Appeals due, in part, the pending appeal in Case No. 18-20254 (a direct appeal
from this Court’s order in Crocker v. Navient Solutions, LLC, Adv. No. 16-3175). In recognition
of the importance of the matters that are the subject of this proceeding and the related issues in
Appeal No. 18-20254, the Court (i) authorizes an interlocutory appeal of this order under 28
U.S.C. § 158(a)(3); and (ii) certifies this order for direct appeal to the Fifth Circuit Court of
Appeals pursuant to 28 U.S.C. § 158(d)(2)(A)(i) and (iii).


2
    138 S.Ct. 1612 (2018).
4/5
      Case 18-03154 Document 41 Filed in TXSB on 10/17/18 Page 5 of 5




      SIGNED: October 17, 2018.


                                     ___________________________________
                                     DAVID R. JONES
                                     UNITED STATES BANKRUPTCY JUDGE




5/5
